IN THE
                        TENTH COURT OF APPEALS



                               No. 10-13-00253-CR

                       IN RE JAMES EARL WILLIAMS


                              Original Proceeding



                         MEMORANDUM OPINION


      The petition for writ of mandamus is denied.




                                              REX D. DAVIS
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed August 15, 2013
Do not publish
[OT06]